Pfeifer, J.,
dissenting.
{¶ 72} The Board of Commissioners on the Unauthorized Practice of Law concluded that CompManagement’s “representation of employers’ interests in handling claims before the Industrial Commission on behalf of employers amounts to the unauthorized practice of law.” The board concluded that Comp-Management’s “negotiation and involvement with settling claims before the Industrial Commission on behalf of employers amounts to the unauthorized practice of law.” The board concluded that CompManagement’s “direct and indirect examination of witnesses during hearings before the Industrial Commission amounts to the unauthorized practice of law.” The board concluded that CompManagement’s “presentation of employer concerns, arguments, summations of evidence, conclusions regarding the import of factual information and/or closing statements on behalf of employers during hearings before the Industrial Commission amounts to the unauthorized practice of law.” The board concluded that CompManagement’s “recommendation and advice to employers as to taking appeals or other legal action in handling claims before the Industrial Commission on behalf of employers amounts to the authorized practice of law.” Finally, the board concluded that CompManagement’s “evaluation, advice or recommendation concerning whether an employer should retain an attorney to handle a claim before the Industrial Commission amounts to the unauthorized practice of law.” Based on the facts presented, I agree with each of these conclusions.
{¶ 73} I believe that the practice of law is the practice of law and that nonlawyers should not be authorized to engage in it. I believe this notwithstanding tradition and putative cost-savings. Finding that CompManagement and similar entities engaged in the unauthorized practice of law and prohibiting them from so engaging in the future would not lead to calamitous results. CompManagement could still play a meaningful role in a host of administrative activities. The market is overflowing with young, enterprising attorneys willing to perform this work. The surfeit of attorneys would help keep costs about where they are now. In any event, I do not find cost-savings to be a relevant issue. CompManagement engaged in the unauthorized practice of law and ought to be punished accordingly. I dissent.
Willacy, LoPresti & Marcovy and Aubrey B. Willacy; Michael P. Harvey Co., L.P.A., and Michael P. Harvey, for relator.
Baker & Hostetler, L.L.P., Robert M. Kincaid Jr., Elizabeth A. McNellie and Rodger L. Eckelberry, for respondents CompManagement, Inc., Robert J. Bossart, and Jonathan Wagner.
Hanna, Campbell & Powell, L.L.P., Douglas N. Godshall, Timothy C. Campbell and John R. Chlysta, for respondent Bobbijo Christensen.
Eugene P. Whetzel, in support of relator, for amicus curiae Ohio State Bar Association.
Downs, Hurst & Fishel, Marc A. Fishel and David A. Riepenhoff, in support of respondents, for amici curiae County Commissioners Association of Ohio, Ohio School Boards Association, and Ohio Public Employer Labor Relations Association.
Michael H. Cochran, in support of respondents, for amicus curiae Ohio Townships Association.
Vorys, Sater, Seymour & Pease, L.L.P., and Jonathan R. Vaughn, in support of respondents, for amicus curiae Ohio Library Council.
Philip J. Fulton Law Office and Philip J. Fulton, in support of respondents, for amicus curiae Ohio Academy of Trial Lawyers.
Squire, Sanders & Dempsey, L.L.P., Steven M. Loewengart and Greta M. Kearns, in support of respondents, for amicus curiae Council of Smaller Enterprises.
Schottenstein, Zox & Dunn and Kevin R. McDermott, in support of respondents, for amicus curiae the Service Association of Ohio, Inc.
Vorys, Sater, Seymour & Pease, L.L.P., Robert A. Minor and Robin Obetz, in support of respondents, for amici curiae Ohio Council of Retail Merchants and Ohio Self-Insurers Association.
Garvin & Hickey, L.L.C., Preston J. Garvin and Michael J. Hickey, in support of respondents, for amicus curiae Ohio Chamber of Commerce.
Bricker & Eckler, L.L.P., and Thomas R. Sant, in support of respondents, for amici curiae Ohio Chapter of the National Federation of Independent Business, Ohio Farm Bureau Federation, and Ohio Manufacturers’ Association.
Zeiger, Tigges, Little & Lindsmith, L.L.P., John W. Zeiger, Steven W. Tigges and Stuart G. Parsell, in support of respondents, for amici curiae Greater Akron Chamber of Commerce, Canton Regional Chamber of Commerce, Greater Cincinnati Chamber of Commerce, city of Cincinnati, Greater Columbus Chamber of Commerce, Dayton Area Chamber of Commerce, Lake County Chambers of Commerce, Springfield & Clark County Chamber of Commerce; Ohio Grocers Association, American Electric Power Service Corporation, the Ohio College Association, Inc., Ohio Newspaper Association, Ohio Association of Broadcasters, Ohio Automobile Dealers Association, Ohio Home Builders Association, Columbus Medical Association, Ohio Health Care Association, Ohio Dental Association, Ohio Restaurant Association, Ohio Wholesale Marketers Association, North Eastern Storeowners, Inc., Dayton Tooling and Manufacturing Association, Inc., American Council of Engineering Companies of Ohio, Ohio-Michigan Equipment Dealers Association, Ohio Association of McDonald’s Operators, Ohio Ready Mixed Concrete Association, Ohio Lawn Care Association, Ohio Turfgrass Foundation, Ohio Pest Control Association, Ohio Association of Health Underwriters, the East Central Ohio Food Dealers Association, Community Bankers Association of Ohio, Alvan Motor Freight, Inc., American Rental Association of Ohio, Automotive Service Association of Ohio, Inc., Ohio Savings Bank, Ohio Forestry Association, Inc., Professional Insurance Agents Association of Ohio, Inc., Associated General Contractors of Ohio, Bowling Centers Association of Ohio, the Employers’ Association, R.T. Lambert & Associates for Ohio Auto & Truck Recyclers, Ohio Council of Retail Merchants, the Wholesale Beer & Wine Association of Ohio, Allied Construction Industries, National Retail Hardware Association, Ohio Automatic Merchandising Association, Ohio Optometric Association, the E.W. Scripps Company, Ohio Association of Convenience Stores, Ohio Bakers Association, Great Lakes Petroleum Retailers & Allied Trade Association, Ohio Trucking Association, Ohio Veterinary Medical Association, Shepherd of the Valley Lutheran Retirement Services, Inc., Ohio Pork Producers Council, Ohio Association of Plumbing-Heating-Cooling Contractors, Inc., Subcontractors Association of Northeast Ohio, North American Employers’ Council, Inc., Builders Exchange of East Central Ohio, the Ohio Nursery & Landscape Association, National Employers Network Alliance, Ohio Land Title Association, Ohio Florists’ Association, Associated Builders & Contractors, Ohio Valley Chapter, National Electrical Contractors Association, Greater Cleveland Chapter, Air Conditioning Contractors of America, Ohio Chapter, and Ohio Tire Dealers and Retreaders Association.
Stewart Jaffy & Assoc. Co., L.P.A., Stewart R. Jaffy and Marc J. Jaffy, in support of respondents, for amicus curiae Ohio AFL-CIO.
Wiles, Boyle, Burkholder & Bringardner Co., L.P.A., Michael L. Close and Dale D. Cook, in support of respondents, for amicus curiae American International Companies.
Jim Petro, Attorney General, and Christopher D. Stock, Deputy Attorney General, for amicus curiae state of Ohio.
William E. Kovacic, Maureen K. Ohlhausen, James C. Cooper, and Brenda W. Doubrava, for amicus curiae Federal Trade Commission.